SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1046
CA 10-01899
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND GREEN, JJ.


FREDERICK BREADY AND NANCY BREADY,
PLAINTIFFS-RESPONDENTS,

                    V                             MEMORANDUM AND ORDER

CSX TRANSPORTATION, INC., DEFENDANT-APPELLANT,
ET AL., DEFENDANT.
(APPEAL NO. 1.)


GOLDBERG SEGALLA LLP, BUFFALO (JOHN J. JABLONSKI OF COUNSEL), FOR
DEFENDANT-APPELLANT.

COLLINS, COLLINS & DONOGHUE, P.C., BUFFALO, MAGAVERN MAGAVERN GRIMM
LLP (EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered May 13, 2010 in a personal injury
action. The order denied the motion of defendant CSX Transportation,
Inc. for summary judgment.

     It is hereby ORDERED that the order so appealed from is reversed
on the law without costs, the motion is granted and the complaint and
cross claim against defendant CSX Transportation, Inc. are dismissed.

     Memorandum: The plaintiffs in each appeal commenced these
actions seeking, inter alia, to recover damages pursuant to the
Federal Employers’ Liability Act ([FELA] 45 USC § 51 et seq.) for
injuries sustained by Frederick Bready and Brandon Harris
(collectively, plaintiffs) when the vehicle in which plaintiffs were
passengers was rear-ended in a chain reaction collision involving four
vehicles. The vehicle in question was operated by former defendant
Elaine C. Bailey, and Bailey and plaintiffs were acting in the course
of their employment with defendant CSX Transportation, Inc. (CSX) at
the time of the accident. The accident occurred while the vehicle
operated by Bailey (hereafter, CSX vehicle) was stopped at an
intersection for a red light.

     Following discovery, CSX moved in each action for summary
judgment dismissing the complaint and the cross claim against it on
the ground that it was not negligent, and Supreme Court denied the
motions. We reverse the order in each appeal.

     “Under FELA, a jury is entitled to find negligence if a party’s
actions ‘played any part, even the slightest, in producing the
                                 -2-                          1046
                                                         CA 10-01899

injury’ ” (Hotaling v CSX Transp., 5 AD3d 964, 967, quoting Rogers v
Missouri Pac. R.R. Co., 352 US 500, 506; see Canazzi v CSX Transp.,
Inc. [appeal No. 2], 61 AD3d 1347). “[L]iability under the statute[,
however,] is based on negligence and is not based solely on the fact
that an employee is injured” (McCabe v CSX Transp., Inc., 27 AD3d
1150, 1150).

     “[W]here a vehicle is lawfully stopped, there is a duty imposed
upon the operators of vehicles traveling behind it in the same
direction to come to a timely halt” (Edney v Metropolitan Suburban Bus
Auth., 178 AD2d 398, 399). Here, it is undisputed that the CSX
vehicle was lawfully stopped at the time of the accident and, even
assuming, arguendo, that the traffic signal controlling the
intersection had turned green immediately before the accident, Bailey
had no duty to accelerate the CSX vehicle into the intersection at the
precise moment that the traffic signal turned green (see generally
Ruzycki v Baker, 301 AD2d 48, 49). Inasmuch as there is no evidence
that Bailey’s actions played any part in producing plaintiffs’ alleged
injuries (see generally Hotaling, 5 AD3d at 967-968), we conclude that
CSX met its burden of establishing entitlement to judgment as a matter
of law in each action and that plaintiffs failed to raise an issue of
fact in opposition to the motions (cf. Ramadan v Maritato, 50 AD3d
1620; see generally Zuckerman v City of New York, 49 NY2d 557, 562).
In doing so, we reject the dissent’s conclusion that evidence
concerning the revocation of Bailey’s driver’s license prior to the
accident supports the determination of the court denying the motions.
Bailey’s status as an unlicensed driver is irrelevant to her operation
of the CSX vehicle at the time of the accident (see Huff v Rodriguez,
___ AD3d ___ [Oct. 7, 2011]; Almonte v Marsha Operating Corp., 265
AD2d 357), and it does not create a triable issue of fact whether her
actions played “ ‘even the slightest’ ” part in producing plaintiffs’
alleged injuries (Hotaling, 5 AD3d at 967, quoting Rogers, 352 US at
506; see generally Zuckerman, 49 NY2d at 562).

     All concur except SCONIERS and GREEN, JJ., who dissent and vote to
affirm in the following Memorandum: We respectfully dissent and would
affirm the order in each appeal denying the motion of defendant CSX
Transportation, Inc. (CSX) for summary judgment dismissing the
complaint and cross claim against it. As noted by the majority,
Frederick Bready and Brandon Harris (plaintiffs) commenced these
actions against, inter alia, CSX to recover for injuries sustained in
a motor vehicle accident. Plaintiffs were passengers in a vehicle
operated by former defendant Elaine C. Bailey, which was rear-ended as
the result of a chain reaction accident while Bailey was stopped first
in line at a traffic light. The evidence indicates that the chain
reaction accident began at or shortly after the moment when the light
turned green for the vehicle operated by Bailey (hereafter, CSX
vehicle). Plaintiffs and Bailey were employed by CSX and were in the
course of their employment when the accident occurred. Plaintiffs
sued CSX pursuant to the Federal Employers’ Liability Act ([FELA] 45
USC § 51 et seq.), which imposes duties above and beyond those
established by the common law and provides a standard of proof for
negligence and proximate cause that is significantly lower than the
standard imposed by the common law. If this was merely a New York
                                 -3-                          1046
                                                         CA 10-01899

automobile negligence case, there is no doubt that the complaint
against CSX would have to be dismissed in each appeal. However, while
New York’s automobile negligence law is certainly relevant to the
claims against CSX, it does not wholly define the scope of CSX’s
potential liability to its employees under FELA for the injuries
sustained in the accident at issue.

     FELA is a broad remedial statute and efforts to limit its scope
by the negligence standards established by a state’s tort law relating
to automobiles “would be contradictory to the wording, the remedial
and humanitarian purpose, and the constant and established course of
liberal construction of [FELA] followed by [the United States Supreme]
Court” (Urie v Thompson, 337 US 163, 181-182). This Court has
recognized that “[t]here is a ‘more lenient standard for determining
negligence and causation’ in a FELA action” (Pilarski v Consolidated
Rail Corp., 269 AD2d 821, 821, quoting Hines v Consolidated Rail
Corp., 926 F2d 262, 267). However, FELA is more than just a lenient
version of state tort law. Recently, the United States Supreme Court
reaffirmed its conclusions in Rogers v Missouri Pac. R.R. Co. (352 US
500) that there is a “ ‘relaxed . . . proximate cause requirement’ in
FELA cases” (CSX Transp., Inc. v McBride, 564 US ___, 131 S Ct 2630,
2636), and that “FELA’s language on causation . . . ‘is as broad as
could be framed’ ” (id., quoting Urie, 337 US at 181). In addition,
it is undisputed that “[a] railroad has a duty to use reasonable care
in furnishing its employees with a safe place to work” (Atchison,
Topeka & Santa Fe Ry. Co. v Buell, 480 US 557, 558), and that such
duty extends beyond the boundaries of the railroad’s property (see
Shenker v Baltimore & Ohio R.R. Co., 374 US 1, 7).

     CSX’s obligation to protect plaintiffs from injury extends beyond
those duties imposed on the driver of a motor vehicle by both the
common law and the Vehicle and Traffic Law. Thus, in the context of
this case, we conclude that Bailey, as the driver of the CSX vehicle,
was obligated to take evasive action, if possible, to avoid a rear-end
collision while stopped at a traffic light, even though New York law
imposes no such obligation on the operator of a motor vehicle. On
this record, we conclude that there are issues of fact whether Bailey
could have avoided the accident by moving forward when the light
turned green or by taking other evasive action. Moreover, the record
establishes that, well before the date of the accident, Bailey’s
driver’s license had been revoked as a result of convictions for
driving while intoxicated. We respectfully submit that the majority
misperceives the import of that fact when asserting that Bailey’s lack
of a driver’s license is irrelevant to her operation of the CSX
vehicle. Indeed, that fact is highly relevant to the issue whether
CSX breached its duty to provide plaintiffs with a safe place to work
when the person CSX employed to transport its employees did so with a
revoked driver’s license (see generally Vehicle and Traffic Law §
511). We thus conclude that triable issues of fact exist with respect
to whether CSX breached its duty to provide plaintiffs with a safe
place to work and, under FELA, with respect to whether CSX’s breach
was a proximate cause of plaintiffs’ injuries (see generally McBride,
564 US ___, 131 S Ct at 2636-2639; Rogers, 352 US at 504-507).
                                 -4-                          1046
                                                         CA 10-01899

     A determination that this case presents triable issues of fact is
certainly warranted given the extraordinary breadth and scope of FELA
as demonstrated by the prevailing case law (see Gallick v Baltimore &
Ohio R.R. Co., 372 US 108 [issue of fact existed where plaintiff
suffered severe complications secondary to an insect bite that he
sustained near a stagnant pool of water located in the defendant
railroad’s right of way]; Swartout v Consolidated Rail Corp., 294 AD2d
785 [issue of fact existed whether the defendant railroad knew, or
should have known, that Lyme disease was a potential hazard in the
area where its employees were working]; Syverson v Consolidated Rail
Corp., 19 F3d 824 [issue whether the defendant railroad was liable for
a knife attack on an employee by a trespasser should be submitted to
the jury where the defendant had knowledge that the area in question
attracted vagrants]; Gallose v Long Is. R.R. Co., 878 F2d 80 [the
plaintiff railroad employee was entitled to have jury determine
whether the owner of the dog that bit him was within the scope of her
employment with the railroad when she brought the dog to work]).

     Simply stated, “[b]ecause of the ‘myriad of factors’ involved,
whether [a] railroad used reasonable care in furnishing its employees
a safe place to work is normally a question for the jury” (Gallose,
878 F2d at 85). The right of the jury to pass on “all factual issues
under . . . FELA . . . must be liberally construed . . .[, and o]nly
in instances where reasonable jurors could reach only one conclusion
may the court take the determination from the jury and decide the
question as a matter of law” (id.). Thus, pursuant to the principles
established by decades of FELA jurisprudence, we conclude in each
appeal that Supreme Court properly denied CSX’s motion for summary
judgment.




Entered:   November 10, 2011                   Patricia L. Morgan
                                               Clerk of the Court